DETAILED ACTION


Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-14, in the reply filed on 7/18/22 is acknowledged.
Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/18/22.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “dispensing device” in claims 1, 10, and 12; and “control device” in claims 1, 11, and 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 20120120386 by Brosnan et al.
As to claim 1, Brosnan discloses a system for dispensing a liquid comprising a vessel (tank, para. 12; chambers 310, 410, 820, see figs.) for containing liquid; a duct connected to an outlet of the vessel (which not explicitly disclosed, a duct would be necessary to deliver the liquid for further use in the appliance); a dispensing device to cause liquid to flow out of the vessel (para. 12); color sensors (fig. 3, 312, 314, 316; fig. 4, 414; fig. 8, 842, 844, 846) facing towards a monitoring region in the vessel; and a control device (330, 430, 810) configured for receiving the color signal and actuating the dispensing device as a function of the signal (para. 12).
As to claim 2, Brosnan discloses that the color sensor is an optical sensor (paras. 32, 37, 42).
As to claim 3, Brosnan discloses that the color sensor comprises an emitter (302, 304, 306, 402, 404, 406, 832, 834, 836) and a receiver (312, 314, 316, 414, 842, 844, 846).
As to claim 4, Brosnan discloses that the emitter comprises an LED (paras. 32, 37).
As to claim 5, Brosnan discloses that the receiver comprises a spectrometer (paras. 32, 37, 42).
As to claim 7, Brosnan discloses that the emitter and receiver face towards each other from opposite sides of the monitoring region (figs. 3, 4, 8).
As to claim 12, Brosnan discloses that the control device determines a part or dose of the liquid to be dispensed out of the vessel as a function of the color signal (para. 12).
As to claim 13, Brosnan discloses that the dispensing device may be a pump or valve (para. 12).
As to claim 14, Brosnan discloses a household appliance with the system of claim 1 (para. 7).

Claims 1-3, 5, 9, and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 20170037559 by Gallagher et al.
As to claim 1, Gallagher discloses a system for dispensing a liquid comprising a vessel 120 (fig. 1) for containing liquid; a duct 154, 204 connected to an outlet of the vessel; a dispensing device 126 to cause liquid to flow out of the vessel; a color sensor 206 (para. 103) facing towards a monitoring region in the duct (fig. 12); and a control device configured for receiving the color signal and actuating the dispensing device as a function of the signal (paras. 106, 183).
As to claim 2, Gallagher discloses that the sensor is an optical sensor (para. 103).
As to claim 3, Gallagher discloses that the sensor comprises an emitter and a receiver (para. 103).
As to claim 5, Gallagher discloses that the receiver comprises a spectrometer (para. 103, a color and wavelength are sensed).
As to claim 9, Gallagher discloses that the monitoring region is in the duct (fig. 12).
As to claim 11, Gallagher discloses a level sensor (para. 105, an infrared sensor) and the control device is configured to actuating the dispensing device as a function of the color signal and the level signal (paras. 106, 183).
As to claim 12, Gallagher discloses that the control device determines a part or dose of liquid to be dispensed as a function of the color (sensor) signal (para. 130).
As to claim 13, Gallagher discloses that the dispensing device 126 is a pump associated with the duct (fig. 1).
As to claim 14, Gallagher disclose a household appliance comprising the system of claim 1 (fig. 1).

Claims 4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 20170037559 by Gallagher et al., incorporating by reference U.S. Patent 8628024 granted to Dunsbergen et al. (see Gallagher, para. 104).
As to claim 4, Dunsbergen discloses a sensor with an emitter that comprises a light emitting diode (col. 5, ll. 28-42).
As to claim 6, Dunsbergen discloses an emitter and receiver situated on a same side facing a monitoring region (optical reading system 170 having an emitter 172 and receiver 174, fig. 3, situated on a same side of a monitoring region, fig. 8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20170037559 by Gallagher et al., incorporating by reference U.S. Patent 8628024 granted to Dunsbergen et al. (see Gallagher, para. 104).
As to claim 8, Gallagher does not explicitly teach that the monitoring region for its sensor is situated in its vessel.  However, Gallagher does teach that the monitoring region may be in other locations than shown (para. 98) and that each of a plurality of vessels may be provided with a sensor with an associated monitoring region (para. 183).  Dunsbergen explicitly teaches a monitoring region with a vessel 192 to identify its contents 184 (fig. 8).  Dunsbergen teaches that this arrangement allows for a determination of a number of doses of liquid that remain or were used (col. 14, ll. 23-45).  One of ordinary skill in the art would have recognized as obvious and would have been motivated to configure the sensor of Gallagher to have the monitoring region within a vessel in order to determine a number of doses that remain or were used, as taught by Dunsbergen.  Therefore, the claimed invention would have been obvious at the time it was filed.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20170037559 by Gallagher et al.
As to claim 10, Gallagher does not explicitly teach that the monitoring region for its sensor is situated in its dispensing device.  However, Gallagher does teach that the monitoring region may be in other locations than shown such as the supply line to its dispensing device (pump) (para. 98).  One of ordinary skill in the art would have recognized as obvious to located the monitoring region in the dispensing device with a reasonable expectation of success with predictable results.  A finite number of locations for the monitoring region would be available within the liquid storage and conveying system, and one of ordinary skill in the art would have found locating it within the dispensing device to be obvious to try since there would have been a reasonable expectation of success of providing a reliable color signal as intended.  Therefore, the claimed invention would have been obvious at the time it was filed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888. The examiner can normally be reached Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER E. BELL/             Primary Examiner, Art Unit 1711